DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior arts of record whether taken individually or in combination fail to teach or render obvious wherein when a signal path associated with the second one of the at least pair of antennas includes a diplexer, the signal path includes a selectively enabled bypass switch coupled across the diplexer, wherein the bypass switch is enabled to provide a shunt path across the diplexer, when a closed loop determination is being made.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 12-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elad et al US (20200260462) and in further view of Chen et al US (20120207032).
Regarding claim 1, Elad et al teaches a method for determining an additional maximum power reduction for conforming to emission requirements for dual carrier operation, each carrier having an associated respective one of multiple different radio access technologies (see paragraph [0017], the STA can determine that the maximum TX power of a Wi-Fi antenna needs to be reduced for RUs nearest the frequencies used by the ATM modem to prevent TX interference on the ATM's communications (e.g., to allow for Wi-Fi/ATM coexistence), where each of the multiple different radio access technologies uses a different antenna (see Fig. 1, STA 100, both WiFi and ATM LTE radios are present), the method comprising: associating in a wireless communication device each one of at least a pair of antennas with a different radio access technology for supporting communications between the wireless communication device and at least a first wireless network (see Fig, 1, STA 100 and paragraph [0023], the STA 100 is capable of communication using Wi-Fi and also ATM LTE using modem 106); identifying an amount of isolation between the at least pair of antennas (see paragraph [0030], the example STA condition analyzer 206 obtains (A) an allowed de-sense level for an active ATM (e.g., LTE) RX channel and (B) out-of-band emission characteristics of a transmitter of the radio architecture 104 and the guaranteed isolation between the LTE receiver antenna and the Wi-Fi transmitter antenna to calculate the Wi-Fi TX power that would satisfy the de-sense requirement).  Although Elad et al teaches the limitations above they fail to explicitly teach a level of power reduction based upon isolation as further recited in the claims.  Conversely Chen et al teaches such limitations; and determining a minimum level of the additional maximum power reduction needed for conforming to the emission requirements, based on the identified amount of isolation (see paragraph [0100], If isolation continues to degrade then transmit power of WiFi or Bluetooth is reduced accordingly).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Elad with the reducing of power based upon isolation as taught by Chen et al.  The motivation for this would have been improve simultaneous operation of multiple radio technologies (see paragraph [0010]).
Regarding claim 12, Elad et al further teaches wherein the dual carrier operation includes adjacent carriers (see paragraphs [0061]-[0063]).
Regarding claim 13, Elad et al further teaches wherein the multiple different radio access technologies includes a fourth generation Long Term Evolution (LTE), wherein the wireless communication device communicates with an LTE base station via one of the at least pair of antennas (see paragraph [0016]). 
Regarding claim 14, Elad et al further teaches wherein the multiple different radio access technologies includes a fifth generation New Radio (NR), wherein the wireless communication device communicates with an NR base station via one of the at least pair of antennas (see paragraph [0016] and [0061]).
Regarding claim 15, Elad et al further teaches wherein the identification of the amount of isolation is repeated periodically, which can be used in updating the determined minimum level of the additional maximum power reduction needed (see paragraph [0065]).
Regarding claim 16, Chen et al further teaches wherein the determined minimum level of the additional maximum power reduction is communicated by the wireless communication device to the at least first wireless network (see paragraphs [0100]-[0101]).
Regarding claim 17, Elad et al teaches a circuit for determining an additional maximum power reduction for conforming to emission requirements for dual carrier operation, each carrier having an associated respective one of multiple different radio access technologies (see paragraph [0017], the STA can determine that the maximum TX power of a Wi-Fi antenna needs to be reduced for RUs nearest the frequencies used by the ATM modem to prevent TX interference on the ATM's communications (e.g., to allow for Wi-Fi/ATM coexistence), where each of the multiple different radio access technologies uses a different antenna (see Fig. 1, STA 100, both WiFi and ATM LTE radios are present), the circuit comprising: at least a pair of antennas; a transmitter coupled to a first one of the at least pair of antennas (see Fig, 1, STA 100 and paragraph [0023], the STA 100 is capable of communication using Wi-Fi and also ATM LTE using modem 106); a receiver coupled to a second one of the at least pair of antennas; and a controller that identifies an amount of isolation between the at least pair of antenna (see paragraph [0030], the example STA condition analyzer 206 obtains (A) an allowed de-sense level for an active ATM (e.g., LTE) RX channel and (B) out-of-band emission characteristics of a transmitter of the radio architecture 104 and the guaranteed isolation between the LTE receiver antenna and the Wi-Fi transmitter antenna to calculate the Wi-Fi TX power that would satisfy the de-sense requirement).  Although Elad et al teaches the limitations above they fail to explicitly teach a level of power reduction based upon isolation as further recited in the claims.  Conversely Chen et al teaches such limitations; and determines a minimum level of the additional maximum power reduction needed for conforming to the emission requirements, based on the identified amount of isolation Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Elad with the reducing of power based upon isolation as taught by Chen et al.  The motivation for this would have been improve simultaneous operation of multiple radio technologies (see paragraph [0010]).
Regarding claim 20, Elad et al further teaches which is incorporated as part of a wireless communication device (see Fig. 1 and paragraph [0014]).
s 2-5, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elad et al US (20200260462) in view of Chen et al US (20120207032) and in further view of Tikka et al US (20120062431).
Regarding claim 2, Elad and Chen teach all the limitations from which claim 2 depends on, however they fail to explicitly teach the use of closed loop as further recited in the claims.  Conversely Tikka et al teaches such limitations; wherein identifying an amount of isolation between the at least pair of antennas includes making a closed loop determination between the different antennas being used by each of the different radio access technologies as part of the dual carrier operation (see paragraph [0010], a closed loop control is used to determine a measure of isolation value).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings Elad and Chen with the use of a closed loop as taught by Tikka et al.  The motivation for this would have been improve device coexistence (see paragraph [0010]). 
Regarding claim 3, Tikka et al further teaches wherein making a closed loop determination includes transmitting a signal via a first one of the at least pair of antennas using the associated radio access technology, and receiving the transmitted signal via a second one of the at least pair of antennas, wherein the identified amount of isolation is a function of a signal strength of the signal being transmitted and a signal strength of the signal being received (see claim 1). 
Regarding claim 4, Tikka et al further teaches wherein the transmitted signal is received by a feedback measurement receiver (see paragraph [0010], a compactor receives the signals)
Regarding claim 5, Tikka et al further teaches wherein the feedback measurement receiver is coupled to the second one of the at least pair of antennas via a signal coupler (see Fig. 2 and Fig. 3 and paragraphs [0055]-[0061]).
Regarding claim 18, Elad and Chen teach all the limitations of claim 17 from which claim 18 depends on.  However they fail to explicitly teach a signal coupler as further recited in the claim.  (see Fig. 2 and Fig. 3 and paragraphs [0055]-[0061]). Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Elad and Chen with the use of a signal coupler as taught by Tikka et al.  The motivation for this would have been improve device coexistence (see paragraph [0010]).

Claims 7-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elad et al US (20200260462) in view of Chen et al US (20120207032) and in further view of Chen et al US (20090176454) (Hereafter referred to as Chen2 et al).  

Regarding claim 7, Elad and Chen teach all the limitations from which claim 7 depends on.  However they fail to explicitly teach storing isolation amounts in a table as further recited in the claim.  Conversely Chen2 et al teaches such limitations; wherein the identified amount of isolation is stored in a table (see paragraph [0067], these antenna isolation measurements can then be stored for example in a table in memory).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Elad and Chen with the storing of isolation amounts as taught by Chen2.  The motivation for this would have been to improve interference between wireless technologies (see paragraph [0017]).  
Regarding claim 8, Chen2 et al further teaches wherein the identified amount of isolation is stored in a table with any detected related use conditions or modes of operation (see paragraph [0067]).
(see paragraph [0017]).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings Elad and Chen with the use of open loop as taught by Chen2.  The motivation for this would have been to improve interference between wireless technologies (see paragraph [0017]).  
Regarding claim 10, Chen2 further teaches wherein making the open loop determination includes accessing a table having one or more predetermined amounts of antenna isolation, each predetermined amount being associated with one or more corresponding detectable use conditions or modes of operation (see paragraphs [0017] and [0067]).
Regarding claim 11, Chen2 further teaches, making the open loop determination includes detecting using one or more sensors any associated current use conditions or modes of operation (see paragraphs [0017] and [0067]).
Regarding claim 19, Elad and Chen teach all the limitations from which claim 17 depends on.  However they fail to explicitly teach storing isolation amounts in a table as further recited in the claim.  Conversely Chen2 et al teaches such limitations; further comprising one or more sensors for detecting one or more current use conditions or modes of operation, and a table having one or more predetermined amounts of antenna isolation, each predetermined amount being associated with one or more corresponding detectable use conditions or modes of operation (see paragraph [0067], these antenna isolation measurements can then be stored for example in a table in memory).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Elad and Chen with the storing of isolation amounts as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/              Primary Examiner, Art Unit 2478